Case 20-43597           Doc 1280      Filed 11/16/20 Entered 11/16/20 20:35:26       Main Document
                                                 Pg 1 of 15


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                     SOUTHEASTERN DIVISION

                                                  §     Chapter 11
 In re:                                           §
                                                  §     Case No. 20-43597-399
 BRIGGS & STRATTON                                §
 CORPORATION, et al.,                             §     (Jointly Administered)
                                                  §
                     Debtors.                     §     Hearing Date: December 16, 2020
                                                  §     Hearing Time: 10:00 a.m. (Central Time)
                                                  §     Hearing Location: Courtroom 5 North
                                                  §     111 S. 10th St., St. Louis, MO 63102

                  NOTICE OF DEBTORS’ AMENDED THIRTEENTH OMNIBUS
                  OBJECTION TO CLAIMS ON GROUNDS OF NO LIABILITY

       THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY IS ASKING
       THE COURT TO DISALLOW THE CLAIM THAT YOU FILED IN THIS
       BANKRUPTCY CASE.
       IF YOU CHOOSE TO RESPOND, A WRITTEN RESPONSE MUST BE FILED WITH
       THE CLERK OF COURT, U.S. BANKRUPTCY COURT, 111 SOUTH TENTH STREET,
       4TH FLOOR, ST. LOUIS, MISSOURI 63102, AND A COPY SERVED UPON COUNSEL
       TO THE DEBTORS, (A) WEIL, GOTSHAL & MANGES LLP, 767 FIFTH AVENUE,
       NEW YORK, NEW YORK 10153 (ATTN: ELI BLECHMAN, ESQ. AND JANIEL
       MYERS, ESQ.) AND (B) CARMODY MACDONALD P.C., 120 S. CENTRAL AVENUE,
       SUITE 1800, ST. LOUIS, MISSOURI 63105 (ATTN: DORMIE KO, ESQ.), SO THAT
       THE RESPONSE IS RECEIVED NO LATER THAN 4:00 P.M. (PREVAILING
       CENTRAL TIME) ON DECEMBER 9, 2020.
       FAILURE TO FILE A TIMELY RESPONSE MAY RESULT IN THE COURT
       GRANTING THE RELIEF REQUESTED PRIOR TO THE HEARING DATE. YOU
       SHOULD READ THIS NOTICE AND THE ACCOMPANYING MOTION CAREFULLY
       AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE.



                               Important Information Regarding the Objection

                1.       Grounds for the Objection. By this Objection, the Debtors are seeking to
 disallow your claim(s) on the grounds that each represents a claim for which the Debtors believe,
 based on a reasonable review of the Debtors’ books and records, the Debtors have no liability. The
 claim(s) subject to the Objection is/are listed in the table attached to the Objection as Exhibit A.
                                      Resolving the Objection

                2.      Parties Required to File a Response. If you disagree with the Objection
 filed with respect to any of your claims, you may file a response (each, a “Response”) with the



 WEIL:\97710947\1\30180.0004
Case 20-43597             Doc 1280    Filed 11/16/20 Entered 11/16/20 20:35:26             Main Document
                                                 Pg 2 of 15


 Court in accordance with the procedures described below and appear at the Hearing (as defined
 herein).

                     3.        Response Contents. Each Response should contain the following (at a
 minimum):
                                  a. a caption stating the name of the Court, the name of the Debtors, the
                                     case number, the Objection, and claim or claims within the
                                     Objection to which the Response is directed;

                                  b. a concise statement setting forth the reasons why the Court should
                                     not grant the objection with respect to such claim(s), including the
                                     factual and legal bases upon which you rely in opposing the
                                     Objection;

                                  c. copies of documentation or other evidence of your claim (not
                                     previously filed with proof of such claim) on which your Response
                                     is based (excluding confidential, proprietary, or other protected
                                     information, copies of which must be provided to the counsel to the
                                     Debtors, subject to appropriate confidentiality constraints, if any);
                                     and

                                  d. the following contact information:

                                         (i) your name, address, telephone number, and email address or
                                             the name, address, telephone number, and email address of
                                             your attorney or designated representative to whom the
                                             attorneys for the Debtors should serve a reply to the
                                             Response, if any; or

                                         (ii) the name, address, telephone number, and email address of
                                              the party with authority to reconcile, settle, or otherwise
                                              resolve the objection on your behalf (to the extent different
                                              from the information detailed in paragraph 3(d)(i) above).

                4.     Response Deadline. Your Response must be filed with the Court and
 served so as to be actually received by 4:00 p.m. (Central Time) on December 9, 2020 (the
 “Response Deadline”).

                5.      Failure to Respond. A Response that is not filed and served in accordance
 with the procedures set forth herein may not be considered by the Court at the Hearing. Absent
 an agreement with the Debtors resolving the Objection to a claim, failure to timely file and
 serve a Response as set forth herein and appear at the Hearing may result in the Court
 granting the Objection without further notice or hearing. Upon entry of an order, you will be
 served with a notice of entry, and a copy, of the order.




                                                        2
 WEIL:\97710947\1\30180.0004
Case 20-43597           Doc 1280   Filed 11/16/20 Entered 11/16/20 20:35:26           Main Document
                                              Pg 3 of 15


                                      Hearing on the Objection

                6.      Date, Time, and Location. If necessary, a hearing (the “Hearing”) on the
 Objection will be held on December 16, 2020 at 10:00 a.m. (Central Time) in the United States
 Bankruptcy Court for the Eastern District of Missouri, 5th Floor, North Courtroom, Thomas
 F. Eagleton United States Courthouse, 111 South Tenth Street, St. Louis, Missouri. Such
 Hearing may be adjourned from time to time in these chapter 11 cases in the Debtors’ sole
 discretion. You must attend the Hearing if you disagree with the Objection and have filed a
 Response. If you file a Response in accordance with the response procedures herein, but such
 Response is not resolved prior to the Hearing, and you appear at the Hearing, the Objection may
 be heard at the Hearing or adjourned to a subsequent hearing in the Debtors’ sole discretion. If a
 subsequent hearing is determined to be necessary, the Debtors will file with the Court and serve
 you with a notice of the subsequent hearing (the date of which will be determined in consultation
 with the affected claimant(s)).

                                       Additional Information

                 7.     Questions or Information. Copies of the pleadings (collectively,
 the “Pleadings”) filed in these chapter 11 cases are available at no cost at the Debtors’ case website
 http://www.kccllc.net/Briggs. You may also obtain copies of any of the Pleadings filed in these
 chapter 11 cases for a fee at the Court’s website at https://pcl.uscourts.gov/pcl/. A login
 identification and password to the Court’s Public Access to Court Electronic Records (“PACER”)
 are required to access this information and can be obtained through the PACER Service Center at
 http://www.pacer.psc.uscourts.gov.

                                        Reservation of Rights

 NOTHING IN ANY OMNIBUS OBJECTION OR OBJECTION NOTICE IS INTENDED
 OR SHALL BE DEEMED TO CONSTITUTE (I) AN ADMISSION AS TO THE
 VALIDITY OF ANY PREPETITION CLAIM AGAINST A DEBTOR; (II) A WAIVER OF
 ANY PARTY’S RIGHT TO DISPUTE ANY PREPETITION CLAIM ON ANY GROUNDS;
 (III) A PROMISE OR REQUIREMENT TO PAY ANY PREPETITION CLAIM; (IV) AN
 IMPLICATION OR ADMISSION THAT ANY PARTICULAR CLAIM IS OF A TYPE
 SPECIFIED OR DEFINED IN THE MOTION OR ANY ORDER GRANTING THE
 RELIEF REQUESTED BY THE MOTION; (V) A REQUEST OR AUTHORIZATION TO
 ASSUME ANY PREPETITION AGREEMENT, CONTRACT, OR LEASE PURSUANT
 TO SECTION 365 OF THE BANKRUPTCY CODE; OR (VI) A WAIVER OF THE
 DEBTORS’ RIGHTS UNDER THE BANKRUPTCY CODE OR ANY OTHER
 APPLICABLE LAW. FOR THE AVOIDANCE OF DOUBT, THE DEBTORS RESERVE
 THE RIGHT TO OBJECT TO ANY CLAIMS FILED BY THE CLAIMANT AGAINST
 ANY OF THE DEBTORS, INCLUDING THE CLAIMS THAT ARE THE SUBJECT OF
 THIS OBJECTION, ON SUBSTANTIVE OR OTHER GROUNDS.




                                                   3
 WEIL:\97710947\1\30180.0004
Case 20-43597           Doc 1280   Filed 11/16/20 Entered 11/16/20 20:35:26       Main Document
                                              Pg 4 of 15


 Dated: November 16, 2020
        St. Louis, Missouri
                                              CARMODY MACDONALD P.C.


                                                /s/ Robert E. Eggmann
                                              Robert E. Eggmann, #37374MO
                                              Christopher J. Lawhorn, #45713MO
                                              Thomas H. Riske, #61838MO
                                              120 S. Central Avenue, Suite 1800
                                              St. Louis, Missouri 63105
                                              Telephone: (314) 854-8600
                                              Facsimile: (314) 854-8660
                                              Email: ree@carmodymacdonald.com
                                                      cjl@carmodymacdonald.com
                                                      thr@carmodymacdonald.com

                                              Local Counsel to the Debtors and
                                              Debtors in Possession
                                              -and-
                                              WEIL, GOTSHAL & MANGES LLP
                                              Ronit J. Berkovich (admitted pro hac vice)
                                              Debora A. Hoehne (admitted pro hac vice)
                                              Martha E. Martir (admitted pro hac vice)
                                              767 Fifth Avenue
                                              New York, New York 10153
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007
                                              Email: Ronit.Berkovich@weil.com
                                                      Debora.Hoehne@weil.com
                                                      Martha.Martir@weil.com

                                              Counsel to the Debtors
                                              and Debtors in Possession




                                                 4
 WEIL:\97710947\1\30180.0004
Case 20-43597           Doc 1280   Filed 11/16/20 Entered 11/16/20 20:35:26   Main Document
                                              Pg 5 of 15


                                             Exhibit A

                                         Schedule of Claims




 WEIL:\97710947\1\30180.0004
                                      Case 20-43597                 Doc 1280                    Filed 11/16/20 Entered 11/16/20 20:35:26                                   Main Document
                                                                                                           Pg 6 of 15


Exhibit A ‐ No Liability Claims
Briggs & Stratton Corp., et al.

                                                                                                                   Claim Number
                                                                                                                        to be
No.     Claimant Name               Claimant Address        Case Number          Debtor Name            Date Filed   Disallowed    Secured     Admin.     Priority   Unsecured    Total
 1 Indemnity Insurance       Duane Morris LLP                 20‐43600    Briggs & Stratton Tech, LLC    10/5/2020        6            $0.00      $0.00        $0.00      $0.00      $0.00 After reviewing its books and records, the Debtors
    Company of North America c/o Wendy M. Simkulak, Esq.                                                                                                                                   have determined there is no liability owed on behalf
                             30 S. 17th Street                                                                                                                                             of Briggs & Stratton Tech, LLC with respect to this
                             Philadelphia, PA 19103                                                                                                                                        claim.


 2   Indemnity Insurance      Duane Morris LLP               20‐43599     Briggs & Stratton              10/5/2020         10          $0.00      $0.00       $0.00       $0.00      $0.00 After reviewing its books and records, the Debtors
     Company of North America c/o Wendy M. Simkulak, Esq.                 International, Inc.                                                                                              have determined there is no liability owed on behalf
                              30 S. 17th Street                                                                                                                                            of Briggs & Stratton International, Inc. with respect to
                              Philadelphia, PA 19103                                                                                                                                       this claim.




                                                                                                                     Page 1 of 1
Case 20-43597           Doc 1280    Filed 11/16/20 Entered 11/16/20 20:35:26        Main Document
                                               Pg 7 of 15


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                     SOUTHEASTERN DIVISION

                                                 §      Chapter 11
 In re:                                          §
                                                 §      Case No. 20-43597-399
 BRIGGS & STRATTON                               §
 CORPORATION, et al.,                            §      (Jointly Administered)
                                                 §
                     Debtors.                    §      Hearing Date: December 16, 2020
                                                 §      Hearing Time: 10:00 a.m. (Central Time)
                                                 §      Hearing Location: Courtroom 5 North
                                                 §      111 S. 10th St., St. Louis, MO 63102

                       DEBTORS’ AMENDED THIRTEENTH OMNIBUS
                   OBJECTION TO CLAIMS ON GROUNDS OF NO LIABILITY

       THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY IS ASKING
       THE COURT TO DISALLOW THE CLAIM THAT YOU FILED IN THIS
       BANKRUPTCY CASE.
       IF YOU CHOOSE TO RESPOND, A WRITTEN RESPONSE MUST BE FILED WITH
       THE CLERK OF COURT, U.S. BANKRUPTCY COURT, 111 SOUTH TENTH STREET,
       4TH FLOOR, ST. LOUIS, MISSOURI 63102, AND A COPY SERVED UPON COUNSEL
       TO THE DEBTORS, (A) WEIL, GOTSHAL & MANGES LLP, 767 FIFTH AVENUE,
       NEW YORK, NEW YORK 10153 (ATTN: ELI BLECHMAN, ESQ. AND JANIEL
       MYERS, ESQ.) AND (B) CARMODY MACDONALD P.C., 120 S. CENTRAL AVENUE,
       SUITE 1800, ST. LOUIS, MISSOURI 63105 (ATTN: DORMIE KO, ESQ.), SO THAT
       THE RESPONSE IS RECEIVED NO LATER THAN 4:00 P.M. (PREVAILING
       CENTRAL TIME) ON DECEMBER 9, 2020.
       FAILURE TO FILE A TIMELY RESPONSE MAY RESULT IN THE COURT
       GRANTING THE RELIEF REQUESTED PRIOR TO THE HEARING DATE. YOU
       SHOULD READ THIS NOTICE AND THE ACCOMPANYING MOTION CAREFULLY
       AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE.


                     Briggs & Stratton Corporation and its debtor affiliates in the above-captioned

 chapter 11 cases, as debtors and debtors in possession (collectively, the “Debtors”), respectfully

 represent as follows in support of this omnibus objection to claims (the “Objection”) on the

 grounds of no liability and submit the Declaration of Jeffrey Ficks in Support of the Debtors’

 Amended Thirteenth Omnibus Objection to Claims on Grounds of No Liability, attached hereto as

 Exhibit B (the “Ficks Claims Declaration”):



 WEIL:\97710947\1\30180.0004
Case 20-43597             Doc 1280     Filed 11/16/20 Entered 11/16/20 20:35:26                  Main Document
                                                  Pg 8 of 15


                                                  Background

                     1.        On July 20, 2020 (the “Petition Date”), the Debtors each commenced with

 this Court a voluntary case under title 11 of the United States Code (the “Bankruptcy Code”).

 The Debtors are authorized to continue to operate their business and manage their properties as

 debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                     2.        On August 5, 2020, the United States Trustee appointed an official

 committee of unsecured creditors (the “Creditors’ Committee”) in these chapter 11 cases

 pursuant to section 1102 of the Bankruptcy Code. No trustee or examiner has been appointed in

 these chapter 11 cases. The Debtors’ chapter 11 cases are being jointly administered for procedural

 purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure

 (the “Bankruptcy Rules”) and Rule 1015(b) of the Local Rules of Bankruptcy Procedure for the

 Eastern District of Missouri (the “Local Rules”).

                     3.        On the Petition Date, the Debtors filed the Bidding Procedures Motion. 1 On

 August 19, 2020, the Court entered the Bidding Procedures Order 2 [Docket No. 505] that, among

 other things, approved bidding procedures in connection with the sale of the Debtors’ assets,

 scheduled an auction to take place on September 1, 2020, and scheduled a sale hearing for

 September 15, 2020. On September 15, 2020, the Court entered an order authorizing the Debtors




 1
  Motion of Debtors for Entry of an Order (I) Approving (A) Bidding Procedures, (B) Designation of Stalking Horse
 Bidder and Stalking Horse Bid Protections, (C) Scheduling Auction and Sale Hearing, (D) Form and Manner of
 Notice of Sale, Auction, and Sale Hearing, and (E) Assumption and Assignment Procedures; (II) Authorizing (A) Sale
 of Debtors’ Asserts and Equity Interests Free and Clear of Liens Claims, Interests, and Encumbrances and (B)
 Assumption and Assignment of Executory Contracts and Unexpired Leases; and (III) Granting Related Relief [Docket
 No. 53] (the “Bidding Procedures Motion”).
 2
  Order (I) Approving (A) Bidding Procedures, (B) Designation of Stalking Horse Bidder and Stalking Horse Bid
 Protections, (C) Scheduling Auction and Sale Hearing, (D) Form and Manner of Notice of Sale, Auction, and Sale
 Hearing, and (E) Assumption and Assignment Procedures and Form and Manner of Notice of Assumption and
 Assignment and (II) Granting Related Relief [Docket No. 505] (the “Bidding Procedures Order”).



                                                         7
 WEIL:\97710947\1\30180.0004
Case 20-43597             Doc 1280       Filed 11/16/20 Entered 11/16/20 20:35:26                     Main Document
                                                    Pg 9 of 15


 to sell substantially all of their assets 3 to Bucephalus Buyer, LLC (the “Purchaser”). On

 September 21, 2020, the Debtors closed the Sale Transaction. 4

                     4.        On November 9, 2020, the Debtors filed their Amended Joint Chapter 11

 Plan of Briggs & Stratton Corporation and its Affiliated Debtors [Docket No. 1226] (the “Plan”)

 and the Amended Disclosure Statement for Joint Chapter 11 Plan of Briggs & Stratton

 Corporation and its Affiliated Debtors [Docket No. 1227] (the “Disclosure Statement”). The

 Court approved the Disclosure Statement [Docket No. 1233] and scheduled the hearing for

 confirmation of the Plan for December 18, 2020.

                     5.        The Debtors continue to honor their post-closing sale obligations, wind

 down their estates, pursue confirmation of the Plan, and otherwise work on concluding these

 chapter 11 cases.

                     6.        Additional information regarding the Debtors’ business and capital

 structure and the circumstances leading to the commencement of these chapter 11 cases is set forth

 in the Declaration of Jeffrey Ficks, Financial Advisor of Briggs & Stratton Corporation, in

 Support of the Debtors’ Chapter 11 Petitions and First Day Relief [Docket No. 51] (the “Ficks

 Declaration”).

                                                      Jurisdiction

                     7.        The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

 §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

 before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.



 3
     Order (I) Authorizing the Sale of the Asserts and Equity Interests to the Purchaser Free and Clear of Liens, Claims,
     Interests, and Encumbrances; (II) Authorizing the Assumption and Assignment of Certain Executory Contracts and
     Unexpired Leases; and (III) Granting Related Relief [Docket No. 898].
 4
  See Notice of (I) Filing of Amendment to Stock and Asset Purchase Agreement, And (II) the Occurrence of Closing
 of the Sale Transaction [Docket No. 964].



                                                             8
 WEIL:\97710947\1\30180.0004
Case 20-43597             Doc 1280     Filed 11/16/20 Entered 11/16/20 20:35:26                     Main Document
                                                 Pg 10 of 15


                                                Relief Requested

                     8.        Pursuant to section 502(b) of title 11 of the United States Code

 (the “Bankruptcy Code”), Rule 3007 of the Federal Rules of Bankruptcy Procedure

 (the “Bankruptcy Rules”), and Rule 3007(C) of the Local Rules of Bankruptcy Procedure of the

 United States Bankruptcy Court for the Eastern District of Missouri (the “Local Rules”) the

 Debtors respectfully request entry of an order (the “Proposed Order”), 5 disallowing the claims

 listed on Exhibit A attached hereto (the “No Liability Claims”).

                                             Claims Reconciliation

                     9.        On August 23, 2020, the Debtors filed their schedules of assets, liabilities,

 current income, expenditures, executory contracts, and unexpired leases and statements of

 financial affairs, as required by section 521 of the Bankruptcy Code [Docket Nos. 555–559]

 (collectively, the “Schedules”).

                     10.       On August 24, 2020, the Court entered an order [Docket No. 564] (the “Bar

 Date Order”), which, among other things, established (a) October 7, 2020 as the deadline for all

 non-governmental entities holding or wishing to assert a “claim” (as defined in section 101(5) of

 the Bankruptcy Code) against any of the Debtors that arose before the Petition Date to file a proof

 of such claim in writing (the “General Bar Date”), and (b) January 19, 2021 as the deadline for

 all governmental entities holding or wishing to assert a “claim” against any of the Debtors that

 arose before the Petition Date to file a proof of such claim in writing.

                     11.       As of the date hereof, approximately 2,500 proofs of claim (the “Proofs of

 Claim”) have been filed against the Debtors. The Debtors and their advisors have been working

 diligently to review these Proofs of Claim, including any supporting documentation filed


 5
  Copies of the Proposed Order will be made available on the Debtors’ case information website at
 http://www.kccllc.net/Briggs.



                                                         9
 WEIL:\97710947\1\30180.0004
Case 20-43597           Doc 1280       Filed 11/16/20 Entered 11/16/20 20:35:26             Main Document
                                                 Pg 11 of 15


 therewith. For the reasons set forth below, and based on their review to date, the Debtors have

 determined that the claims objected to herein should be disallowed.

                     12.       As set forth in the Ficks Claims Declaration, the Debtors have examined

 each No Liability Claim, all documentation provided by the claimant with respect to each No

 Liability Claim, and the Debtors’ respective books and records, and have determined in each case

 the No Liability Claims are claims that should be disallowed on the basis that each No Liability

 Claim (a) seeks payment of a debt for which the specified Debtor has no liability, or (b) asserts a

 claim that is not reflected on the Debtors’ books and records and as to which the Debtors believe

 they have no liability, as described on Exhibit A annexed hereto, under the column sub-heading

 “Reason for Proposed Disallowance.”

                                     Relief Requested Should Be Granted

                     13.       Pursuant to section 502 of the Bankruptcy Code, “[a] claim or interest, proof

 of which is filed under section 501 of [the Bankruptcy Code], is deemed allowed, unless a party in

 interest . . . objects.” 11 U.S.C. § 502(a). Bankruptcy Rule 3001(f) provides that a properly

 executed and filed proof of claim constitutes prima facie evidence of the validity and amount of

 the claim under section 502(a) of the Bankruptcy Code. FED. R. BANKR. P. 3001(f). The act of

 filing an objection alone “does not deprive the proof of claim of presumptive validity unless the

 objection is supported by substantial evidence.” In re Austin, 538 B.R. 543, 545 (Bankr. E.D. Mo.

 2015) (citing In re McDaniel, 264 B.R. 531, 533 (B.A.P. 8th Cir. 2001)). If the objection presents

 evidence “rebutting the claim,” then “the claimant must produce additional evidence to prove the

 validity of the claim by a preponderance of the evidence.” In re Austin, 538 B.R. at 545 (citing In

 re Gran, 964 F.2d 822, 827 (8th Cir. 1992); see also In re Peabody Energy Corp., Case No. 16-

 42529 (BSS), 2017 WL 4570700, at *7 (Bankr. E.D. Mo. Oct. 12, 2017); In re Seagraves, Case

 No. 12-49433 (BSS), 2015 WL 2026707, at *2 (Bankr. E.D. Mo. Apr. 30, 2015); Dove-Nation v.


                                                        10
 WEIL:\97710947\1\30180.0004
Case 20-43597           Doc 1280        Filed 11/16/20 Entered 11/16/20 20:35:26             Main Document
                                                  Pg 12 of 15


 eCast Settlement Corp. (In re Dove-Nation), 318 B.R. 147, 152 (B.A.P. 8th Cir. 2004) (citing In

 re Innovative Software Designs, Inc., 253 B.R. 40, 44 (B.A.P. 8th Cir. 2000)).

                     14.       Moreover, section 502(b)(1) of the Bankruptcy Code provides, in relevant

 part, that a claim may not be allowed to the extent that “such claim is unenforceable against the

 debtor and property of the debtor, under any agreement or applicable law.” 11 U.S.C. § 502(b)(1).

                     15.       As set forth in the Ficks Claims Declaration, the Debtors have thoroughly

 reviewed each No Liability Claim and the Debtors’ respective books and records and have

 determined that the No Liability Claims do not reflect the liabilities of the Debtors in their books

 and records.

                     16.       As explained above, the No Liability Claims assert recovery for amounts

 for which the Debtors are not liable, and such claims are routinely disallowed. See, e.g., In re

 Payless Holdings LLC, Case No. 19-40883 (KAS) (Apr. 17, 2020) (ECF No. 2060) (disallowing

 no liability claims); In re Payless Holdings LLC, Case No. 19-40883 (KAS) (May 11, 2020) (ECF

 No. 2095) (same); In re Armstrong Energy, Inc., Case No. 17-47541 (KAS) (Mar. 25, 2019) (ECF

 No. 783) (same); In re Armstrong Energy, Inc., Case No. 17-47541 (KAS) (May 29, 2018) (ECF

 No. 662) (same); In re Peabody Energy Corp., Case No. 16-42529 (BSS) (Sept. 5, 2017) (ECF

 No. 3398) (same); In re Peabody Energy Corp., Case No. 16-42529 (BSS) (June 23, 2017) (ECF

 No. 3192) (same); In re Arch Coal, Inc., Case No. 16-40120 (CER) (Feb. 23, 2017) (ECF No.

 1566) (same); In re Arch Coal, Inc., Case No. 16-40120 (CER) (Nov. 14, 2016) (ECF No. 1422)

 (same).

                     17.       To ensure that the claims register is accurate, and to avoid the possibility of

 improper recovery against their estates, the Debtors respectfully request that the Bankruptcy Court

 disallow in their entirety the No Liability Claims.




                                                         11
 WEIL:\97710947\1\30180.0004
Case 20-43597           Doc 1280       Filed 11/16/20 Entered 11/16/20 20:35:26          Main Document
                                                 Pg 13 of 15


                     18.       For the avoidance of doubt, the Debtors reserve the right to object to any

 claims filed by the claimant against any of the Debtors, including the claims that are the subject of

 this Objection, on substantive or other grounds.

                                             Reservation of Rights

                     19.       Nothing contained herein is intended to be or shall be deemed as (i) an

 admission as to the validity of any claim against the Debtors, (ii) a waiver or limitation of the

 Debtors’ or any party in interest’s rights to dispute the amount of, basis for, or validity of any

 claim, (iii) a waiver of the Debtors’ rights under the Bankruptcy Code or any other applicable

 nonbankruptcy law, (iv) an agreement or obligation to pay any claims, (v) a waiver of any claims

 or causes of action which may exist against any creditor or interest holder, or (vi) an approval,

 assumption, adoption, or rejection of any agreement, contract, lease, program, or policy under

 section 365 of the Bankruptcy Code.

                                                     Notice

                     20.       Notice of this Objection will be provided to (i) the Office of the United

 States Trustee for the Eastern District of Missouri (Attn: Sirena Wilson, Esq.); (ii) the holders of

 the thirty (30) largest unsecured claims against the Debtors on a consolidated basis; (iii) Latham

 & Watkins LLP (Attn: Peter P. Knight, Esq. and Jonathan C. Gordon, Esq.), as counsel to

 JPMorgan Chase Bank, N.A., as the administrative agent and collateral agent under the ABL

 Credit Facility and DIP Facility; (iv) Pryor Cashman LLP (Attn: Seth H. Lieberman, Esq. and

 David W. Smith, Esq.), as counsel to Wilmington Trust, N.A., as successor indenture trustee under

 the Unsecured Notes; (v) the United States Attorney’s Office for the Eastern District of Missouri;

 (vi) Brown Rudnick LLP (Attn: Robert J. Stark, Esq. and Osaka P. Lashko, Esq.), as counsel to

 the Creditors’ Committee; (vii) the claimant that filed No Liability Claims; (viii) any other party

 that has requested notice pursuant to Bankruptcy Rule 2002; and (ix) any other party entitled to


                                                       12
 WEIL:\97710947\1\30180.0004
Case 20-43597           Doc 1280      Filed 11/16/20 Entered 11/16/20 20:35:26       Main Document
                                                Pg 14 of 15


 notice pursuant to Local Rule 9013-3(E) (collectively, the “Notice Parties”). Notice of this

 Motion and any order entered hereon will be served in accordance with Local Rule 9013-3(E)(1).

                                             No Previous Request

                     21.       No previous request for the relief sought herein has been made by the

 Debtors to this or any other court.

                                  [Remainder of Page Intentionally Left Blank]




                                                      13
 WEIL:\97710947\1\30180.0004
Case 20-43597           Doc 1280   Filed 11/16/20 Entered 11/16/20 20:35:26        Main Document
                                             Pg 15 of 15


 WHEREFORE, the Debtors respectfully request entry of the Proposed Order granting the relief

 requested herein and such other and further relief as the Court may deem just and appropriate.

 Dated: November 16, 2020
        St. Louis, Missouri
                                              Respectfully submitted,

                                              CARMODY MACDONALD P.C.


                                                /s/ Robert E. Eggmann
                                              Robert E. Eggmann, #37374MO
                                              Christopher J. Lawhorn, #45713MO
                                              Thomas H. Riske, #61838MO
                                              120 S. Central Avenue, Suite 1800
                                              St. Louis, Missouri 63105
                                              Telephone: (314) 854-8600
                                              Facsimile: (314) 854-8660
                                              Email: ree@carmodymacdonald.com
                                                     cjl@carmodymacdonald.com
                                                     thr@carmodymacdonald.com

                                              Local Counsel to the Debtors and
                                              Debtors in Possession
                                              -and-
                                              WEIL, GOTSHAL & MANGES LLP
                                              Ronit J. Berkovich (admitted pro hac vice)
                                              Debora A. Hoehne (admitted pro hac vice)
                                              Martha E. Martir (admitted pro hac vice)
                                              767 Fifth Avenue
                                              New York, New York 10153
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007
                                              Email: Ronit.Berkovich@weil.com
                                                      Debora.Hoehne@weil.com
                                                      Martha.Martir@weil.com

                                              Counsel to the Debtors
                                              and Debtors in Possession




                                                14
 WEIL:\97710947\1\30180.0004
